DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 9, 10, 11, 12, 13, 15, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ramadhyani (US 2012/0265452 A1) in view of Nash (US 2015/0342660 A1).
Regarding claim 1, Ramadhyani discloses a pressure regulation system (Fig. 1A; controller 106) for a surgical system (Fig. 1A; cryosurgical system 100 contains common cabinet 108) for regulating a pressure of a heat transfer medium (Par. [0017] discusses controller 106 controlling delivery of cryogas from cryogas source 104) supplied to a surgical tool (Fig. 1A; cryoprobe 102) from a heat transfer medium source (Fig. 1A; cryogas source 104), the surgical tool being connectable to the surgical system (Fig. 1A; cryosurgical system 100 containing common cabinet 108), the pressure regulation system comprising: a pressure control valve (Fig. 1A; servo-controlled valve 148), the pressure control valve comprising an inlet being fluidly connectable to the heat transfer medium source (Fig. 1A; cryogas source 104), and an outlet being fluidly connectable (Fig. 1A; through connector 116 and socket 130) to the surgical tool (Fig. 1A; cryoprobe 102), the pressure control valve being actuable so as to be in an open state so as to permit passage of the heat transfer medium there through; and a closed state so as to reduce the passage of the heat transfer medium there through, wherein a quantity of heat transfer medium flowing through the pressure control valve in the closed state is less than a quantity of heat transfer medium flowing through the pressure control valve in the open state (Para. [0047] discusses the controlling of the cryosurgical procedure through the amount of time which the servo-controlled valves 148 remain in their open and closed positions); and a control system (Fig. 1A-2, controller 106/206) operatively coupled to the pressure control valve (Para. [0034]- [0039] discuss the manner in which information in the form of signals is shared between the controller 206 and cryoprobe 202), the control system being configured to: receive a signal corresponding to a pressure of the heat transfer medium at or downstream of the outlet of the pressure control valve (Para. [0027] discusses element 134 being a sensor such as a pressure sensor, taking the measurement of the pressure downstream of servo-controlled valve 148
However Ramadhyani fails to disclose/is silent on the controller being specifically configured to determine whether the pressure is at or less than a minimum pressure set-point, if the control system determines that the pressure is at or less than the minimum pressure set-point, send a first signal to actuate the pressure control valve to the open state, determine whether the pressure is above a maximum pressure set-point, and if the control system determines that the pressure is above the maximum pressure set-point, send a second signal to actuate the pressure control valve to the closed state. 
Nash teaches an analogous cryosurgical instrument containing a valve for pressure control within said instrument. Nash’s device discloses (Para. [0030]- [0039]) a valve for which pressure is measured within a cryosurgical instrument, and in accordance with that measured pressure meeting or exceeding a minimum or maximum threshold, actuating said valve to the necessary open/close state. The valve of Nash does teach this valve being that of an exhaust valve, which means that the valve opening occurs when the pressure within the instrument exceeds the maximum pressure and the valve closing occurs when the pressure within the instrument exceeds the minimum pressure. This is an inverse reaction to that claimed by the applicant, due to the placement of the valve. It is determined though that any PHOSITA would be able to understand that the placement of a valve will be able to open or close as necessary to maintain a desired pressure, with respect to the location of the valve, the instrument and the input/output source of the heat transfer medium.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Nash into the invention of Ramadhyani, as an obvious variation of pressure regulation, for maintaining a pressure within a desired range for the purposes of safety when dealing with liquid/gas under high pressure, and also to maintain the necessary temperature which is resulted from those pressure values. 
Regarding claim 7, Ramadhyani further teaches the pressure control valve being co-operable with a valve actuator and the valve actuator being responsive to a control signal from the control system for actuating the valve to an open state and a closed state. (Fig. 1A; servo-controlled valves such as that of element 148 inherently contain actuators for control based on a signal, such as that described in Para. [0034]- [0039]) 
Regarding claim 9, Ramadhyani further teaches a pressure transducer (Fig. 1A; electronic module 134) configured to measure the pressure of the heat transfer medium at the outlet or downstream of the outlet of the pressure control valve. (Para. [0027] discusses a pressure sensor interfaced into the electronic module 134 for measuring the pressure of the cryogas, downstream of the servo-controlled valve 148)
Regarding claim 10, Ramadhyani teaches a cryosurgical system, comprising: One or more cryoprobes (Para. [0002] & [0033] discuss this device and other similar cryosurgical systems known in the art to be applicable to one or more cryoprobes connected to a cryogas supply source and/or controller) for insertion in a patient (Para. [0046] discusses the surgeon positioning each cryoprobe 102/202/302 into the tissue of a patient) for performing a cryosurgical procedure (Para. [0001] discusses the utilization of this system for monitoring cryogas used during a cryosurgical procedure), each cryoprobe (Fig. 1A; cryoprobe 102) being configured to receive a heat transfer medium (Para. [0017] discusses the cryoprobe 102 being supplied with a cryogas from a source 104) conveyed from a source of heat transfer medium (Fig. 1A; cryogas source 104); A pressure regulation system (Fig. 1A; controller 106) for regulating the pressure of a heat transfer medium (Para. [0017] discusses controller 106 controlling delivery of cryogas from cryogas source 104) conveyed to the or each cryoprobe (Fig. 1A; cryoprobe 102), comprising: One or more pressure control valves (Fig. 1A; servo-controlled valves 148), each pressure control valve being operable to place the source of heat transfer medium (Fig. 1A; cryogas source 104) in fluid communication with at least one cryoprobe (Fig. 1A; cryoprobe 102), each pressure 148 remain in their open and closed positions) and one or more pressure transducers, each pressure transducer being configured to measure a pressure of the heat transfer medium at or downstream of an associated pressure control valve (Para. [0027] discusses element 134 being a sensor such as a pressure sensor, taking the measurement of the pressure downstream of servo-controlled valve 148). A control system operably connected to said one or more pressure control valves and said one or more pressure transducers (Para. [0034]- [0039] discuss the manner in which information in the form of signals is shared between the controller 206 and cryoprobe 202). 
However Ramadhyani fails to disclose/is silent on the controller being specifically configured to determine if the pressure received from a said pressure transducer is at or less than a minimum pressure set-point, send a first signal to actuate an associated pressure control valve to an open state if the pressure is at or less than the minimum pressure set-point, determine if the pressure received from a said pressure transducer is at or greater than a maximum pressure set-point, and send a second signal to actuate an associated pressure control valve to a closed state if the pressure is greater than a maximum pressure set-point.
Nash teaches an analogous cryosurgical instrument containing a valve for pressure control within said instrument. Nash’s device discloses (Para. [0030]- [0039]) a valve for which pressure is measured within a cryosurgical instrument, and in accordance with that measured pressure meeting or exceeding a minimum or maximum threshold, actuating said valve to the necessary open/close state. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Nash into the invention of Ramadhyani, as an obvious variation of pressure regulation, for maintaining a pressure within a desired range for the purposes of safety when dealing with liquid/gas under high pressure, and also to maintain the necessary temperature which is resulted from those pressure values. 
Regarding claim 11, Ramadhyani further teaches a plurality of said cryoprobes and wherein each cryoprobe is independently operable relative to other cryoprobes, such that the control system is arranged to determine the maximum pressure set-point and the minimum pressure set-point corresponding to each cryoprobe, and to actuate to an open and a closed state. (Para. [0028] discusses the simultaneous use of multiple cryoprobes, para. [0024] discusses information written into memory of element 134 which is specific and unique to any individual cryoprobe)
However Ramadhyani fails to disclose/is silent on the pressure control valves connected to respective cryoprobes based on the corresponding maximum pressure set-point and the minimum pressure set-point. 
Nash further teaches an analogous cryosurgical instrument containing a valve for pressure control within said instrument. Nash’s device discloses (Para. [0030]- [0039]) a valve for which pressure 
Regarding claim 12, Ramadhyani further teaches the pressure control valve comprising a valve actuator for actuating the valve to a closed state and an open state and the actuator is responsive to a control signal from the control system for controlling actuation. (Fig. 1A; servo-controlled valves such as that of element 148 inherently contain actuators for control based on a signal, such as that described in Para. [0034]- [0039]) 
Regarding claim 13, Ramadhyani further teaches the cryoprobe comprising an electrical heater responsive to a control signal from the control system for heating a heat transfer medium in the cryoprobe during a thaw operation. (Fig. 1A; electrical heater 128)
Regarding claim 15, in view of the modifications of Ramadhyani/Nash, Nash further teaches the control system being arranged to regulate the pressure of heat transfer medium conveyed to the or each cryoprobe so that the pressure is greater than the maximum pressure set-point at which the heat transfer medium is in a cryogenic state to freeze and/or cryogenically ablate tissue surrounding the cryoprobe during a freeze operation. (Para. [0017]- [0018] discusses regulating the pressure of the device so that the pressure drop will allow for a cryogenic treatment depending on the specific state of the selected procedure).
Regarding claim 17, in view of the modifications of Ramadhyani/Nash, Ramadhyani further teaches the heat transfer medium being argon. (Para. [0004])
Regarding claim 21, in view of the modifications of Ramadhyani/Nash, Ramadhyani further teaches the pressure being received from the pressure transducer of the one or more pressure transducers being at or greater than a maximum pressure set-point, the control system sends a signal to decrease the ratio of time over which the pressure control valve of the one or more pressure control valves remain open relative to a time over which the pressure control valve of the one or more pressure 

Claims 4, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ramadhyani (US 2012/0265452 A1) in view of Nash (US 2015/0342660 A1), further in view of Baust (US 2012/0059364 A1).
Regarding claim 4, Ramadhyani/Nash teaches the device as substantially claimed in claim 1 however fails to disclose/is silent on the control system being configured to measure an elapsed time after the pressure control valve is actuated to an open state, and compare the elapsed time to a predetermined time.  
Baust teaches an analogous cryogenic medical device for delivery of cryogen to cryoprobes for the treatment of tissue. Baust teaches the control system being configured to measure an elapsed time after the pressure control valve is actuated to an open state, and compare the elapsed time to a predetermined time. (Para. [0151] discusses freezing the tissue for a desired amount of time, freezing corresponding to the valve upstream of the cryoprobe, discussed as the injection valve, being open)
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Baust into the device of Ramadhyani/Nash as a procedure having desired predetermined run times for the implementation of a cryosurgical fluid to perform cryosurgery, and maintaining the procedure within this desired timeframe would be an obvious incorporation for safety purposes.
Regarding claim 5, Ramadhyani/Nash in view of Baust teaches the device as substantially claimed in claim 4. Baust further teaches the control system being configured to send the second signal 
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Baust into the device of Ramadhyani/Nash as a procedure having desired predetermined run times for the implementation of a cryosurgical fluid to perform cryosurgery, and maintaining the procedure within this desired timeframe would be an obvious incorporation for safety purposes, therefore creating a shutoff response would be obvious in the situation where the time performing a procedure meets or exceeds the desired safe timeframe.
Regarding claim 6, Ramadhyani/Nash in view of Baust teaches the device as substantially claimed in claim 4. Baust further teaches the control system being configured to send a fourth signal indicative of a fault condition, if the elapsed time exceeds the predetermined time. (Para. [0151] discusses freezing the tissue for a desired amount of time, freezing corresponding to the valve upstream of the cryoprobe, discussed as the injection valve, being open and once the time has ended, closing the injection valve. This closing of the injection valve occurring once the elapsed time has exceeded the predetermined time is considered to be indicative to both the system and the system operator)
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teaching of Baust into the device of Ramadhyani/Nash as Ramadhyani (Para. [0025] discusses controller 106 being utilized to enforce safety measures based on measured limitations and reports this for said safety standards) making the system/operator aware of the predetermined desired run time of the procedure being exceeded will implement safer procedures, as similar to the modified device of Ramadhyani/Nash. 

Claims 14, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ramadhyani (US 2012/0265452 A1) in view of Nash (US 2015/0342660 A1) further in view of Potocky (US 5,108,390).
Regarding claim 14, Ramadhyani/Nash teaches the device as substantially claimed in claim 13, and further teaches the control system being arranged to regulated the heat transfer medium conveyed to the or each cryoprobe, further Ramadhyani/Nash teaches an electrical heater for transferring heat to a patient. 
However Ramadhyani/Nash fails to disclose/is silent on the regulation of the pressure of a cryoprobe while in a thaw operation so that the pressure is at or lower than the maximum pressure set-point at which the heat transfer medium is in a non-cryogenic state for distributing heat generated by the electrical heater for transfer to a patient.
Potocky teaches analogous art of supplying a cryosurgical gas at varying pressures to a cryoprobe for the purpose of cryosurgery. Potocky teaches the regulation of the pressure of a cryoprobe while in a thaw operation so that the pressure is at a lower than the maximum pressure set-point at which the heat transfer medium is in a non-cryogenic state for distributing heat to a patient. (Col. 1, Lines 58-70) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Ramadhyani/Nash to incorporate the teachings of Potocky in order to allow the tip of the cryoprobe to be safely withdrawn from the patient. (Col. 4, Lines 18-38 discuss how this flooding of warm gas to the tip is safer employed in other Joule-Thomson probes, where defrosting occurs by pressurizing the exhaust line of the probe by blocking the exhaust.)
Regarding claim 22, Ramadhyani teaches a method of adjusting pressure in a cryoprobe (Par. [0017] discusses controller 106 controlling delivery of cryogas from cryogas source 104), comprising: providing a cryosurgical system (Fig. 1A; cryosurgical system 100 contains common cabinet 108), 102) one or more pressure control valves (Fig. 1A; servo-controlled valve 148) each pressure control valve (Fig. 1A; servo-controlled valve 148) being fluidly coupled to a corresponding cryoprobe (Fig. 1A; through connector 116 and socket 130, cryoprobe 102), and a control system in operative communication with each pressure control valve (Para. [0047] discusses the controlling of the cryosurgical procedure through the amount of time which the servo-controlled valves 148 remain in their open and closed positions); determining whether at least one cryoprobe is performing a freeze operation or a thaw operation (Para. [0003] discusses cryoprobes being well known in the art for their use in both freezing and thawing); if the at least one cryoprobe (Fig. 1A; cryoprobe 102) is performing the freeze operation, opening the pressure control valve fluidly coupled to the at least one cryoprobe, such that a heat transfer medium is supplied through the pressure control valve to the at least one cryoprobe so as to result in cryogenic expansion and/or freezing (Para. [0047] discusses the controlling of the cryosurgical procedure through the amount of time which the servo-controlled valves 148 remain in their open and closed positions), wherein the control system actuated each pressure control valve independently of other pressure control valves based on pressure measured by each of the pressure transducers fluidly coupled to the corresponding pressure control valves. (Para. [0028] discusses the simultaneous use of multiple cryoprobes, para. [0024] discusses information written into memory of element 134 which is specific and unique to any individual cryoprobe)
Ramadhyani fails to disclose/is silent on if the at least one cryoprobe is performing the thaw operation, actuating the pressure control valve to repeatedly open and close the pressure control valve fluidly coupled to the at least one cryoprobe based on pressure measured by the pressure transducer, such that the pressure of the heat transfer medium supplied through the pressure control valve is less than a pressure corresponding to cryogenic expansion and/or freezing produced from the heat transfer medium. 
Nash teaches an analogous cryosurgical instrument containing a valve for pressure control within said instrument. Nash further teaches actuating the pressure control valve to repeatedly open and close the pressure control valve fluidly coupled to the at least one cryoprobe based on pressure measured by the pressure transducer. (Para. [0030]- [0039]) 
 It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Nash into the invention of Ramadhyani, as an obvious variation of pressure regulation, for maintaining a pressure within a desired range for the purposes of safety when dealing with liquid/gas under high pressure, and also to maintain the necessary temperature which is resulted from those pressure values. 
However, Ramadhyani/Nash fails to disclose/is silent on if the at least one cryoprobe is performing the thaw operation, supplying the heat transfer medium such that the pressure of the heat transfer medium supplied through the pressure control valve is less than the pressure corresponding to cryogenic expansion and/or freezing produced from the heat transfer medium.
Potocky teaches analogous art of supplying a cryosurgical gas at varying pressures to a cryoprobe for the purpose of cryosurgery. Potocky further teaches if the at least one cryoprobe is performing the thaw operation, supplying the heat transfer medium such that the pressure of the heat transfer medium supplied through the pressure control valve is less than the pressure corresponding to cryogenic expansion and/or freezing produced from the heat transfer medium. (Col. 1, Lines 58-70) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Ramadhyani/Nash to incorporate the teachings of Potocky in order to allow the tip of the cryoprobe to be safely withdrawn from the patient. (Col. 4, Lines 18-38 discuss how this flooding of warm gas to the tip is safer employed in other Joule-Thomson probes, where defrosting occurs by pressurizing the exhaust line of the probe by blocking the exhaust.)
Regarding claim 23, Ramadhyani teaches a cryosurgical system (Fig. 1A; cryosurgical system 100 contains common cabinet 108), comprising: one or more cryoprobes (Fig. 1A; cryoprobe 102); one or more pressure control valves (Fig. 1A; servo-controlled valve 148), each pressure control valve being fluidly coupled with at least one cryoprobe (Fig. 1A; through connector 116 and socket 130), each pressure control valve being independently actuable with respect to other pressure control valves (Para. [0028] discusses the simultaneous use of multiple cryoprobes, para. [0024] discusses information written into memory of element 134 which is specific and unique to any individual cryoprobe) so as to be in 44Docket No.: 76704.74.2 an open state so as to permit passage of the heat transfer medium therethrough; and a closed state so as to reduce the passage of the heat transfer medium therethrough, wherein a quantity of heat transfer medium flowing through the pressure control valve in the closed state is less than a quantity of heat transfer medium flowing through the pressure control valve in the open state (Para. [0047] discusses the controlling of the cryosurgical procedure through the amount of time which the servo-controlled valves 148 remain in their open and closed positions); one or more pressure transducers (Para. [0027] discusses element 134 being a sensor such as a pressure sensor, taking the measurement of the pressure downstream of servo-controlled valve 148), each pressure transducer being fluidly coupled to a corresponding pressure control valve; and a control system in operative communication with each pressure control valve (Para. [0028] discusses the simultaneous use of multiple cryoprobes, para. [0024] discusses information written into memory of element 134 which is specific and unique to any individual cryoprobe), the control system being configured to: determine whether at least one cryoprobe is performing a freeze operation or a thaw operation (Para. [0003] discusses cryoprobes being well known in the art for their use in both freezing and thawing); if the control system determines that the at least one cryoprobe is performing the freeze operation, open the pressure control valve fluidly coupled to the at least one cryoprobe, such that a heat transfer medium is supplied through the pressure control valve to the at least one cryoprobe, so as to result in cryogenic expansion and/or 
However Ramadhyani fails to teach that if the control system determines that the at least one cryoprobe is performing the thaw operation, actuate the pressure control valve to repeatedly open and close the pressure control valve fluidly coupled to the at least one cryoprobe based on pressure measured by the pressure transducer, such that the pressure of the heat transfer medium supplied through the pressure control valve is less than a pressure corresponding to cryogenic expansion and/or freezing produced from the heat transfer medium.
Nash teaches an analogous cryosurgical instrument containing a valve for pressure control within said instrument. Nash further teaches actuating the pressure control valve to repeatedly open and close the pressure control valve fluidly coupled to the at least one cryoprobe based on pressure measured by the pressure transducer. (Para. [0030]- [0039]) 
 It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Nash into the invention of Ramadhyani, as an obvious variation of pressure regulation, for maintaining a pressure within a desired range for the purposes of safety when dealing with liquid/gas under high pressure, and also to maintain the necessary temperature which is resulted from those pressure values. 
However, Ramadhyani/Nash fails to disclose/is silent on if the at least one cryoprobe is performing the thaw operation, supplying the heat transfer medium such that the pressure of the heat 
Potocky teaches analogous art of supplying a cryosurgical gas at varying pressures to a cryoprobe for the purpose of cryosurgery. Potocky further teaches if the at least one cryoprobe is performing the thaw operation, supplying the heat transfer medium such that the pressure of the heat transfer medium supplied through the pressure control valve is less than the pressure corresponding to cryogenic expansion and/or freezing produced from the heat transfer medium. (Col. 1, Lines 58-70) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Ramadhyani/Nash to incorporate the teachings of Potocky in order to allow the tip of the cryoprobe to be safely withdrawn from the patient. (Col. 4, Lines 18-38 discuss how this flooding of warm gas to the tip is safer employed in other Joule-Thomson probes, where defrosting occurs by pressurizing the exhaust line of the probe by blocking the exhaust.)


Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramadhyani (US 2012/0265452 A1) in view of Nash (US 2015/0342660 A1) further in view of O’Connor (US 2018/0028250 A1).
Regarding claim 18, Ramadhyani/Nash teaches the device as substantially claimed in claim 17, however fails to disclose/is silent on the system being arranged for fluid communication with a source of heat for supplying heat for supplying heat transfer medium at a pressure of between 1000 psi (about 70 bar) and about 4000 psi (about 275 bar) upstream of the pressure regulation system. O’Connor teaches an analogous system for performing cryosurgery using cryogen using a closed-tipped probe. O’Connor further teaches the system being arranged for fluid communication with a source of heat for supplying heat for supplying heat transfer medium at a pressure of between 1000 psi (about 70 bar) and about 4000 psi (about 275 bar) upstream of the pressure regulation system. (Para. [0008] discusses appropriate and safe pressures for utilizing Argon in a system such as this)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Ramadhyani/Nash to incorporate the teachings of O’Connor as safe working parameters for similar systems.
Regarding claim 20, Ramadhyani/Nash further in view of O’Connor teaches the claim as substantially claimed in claim 18, O’Connor further teaches the maximum pressure set-point is at or below about 1000 psi (about 70 Bar). (Para. [0008] discusses appropriate and safe pressures for utilizing Argon in a system such as this)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Ramadhyani/Nash to incorporate the teachings of O’Connor as safe working parameters for similar systems.


Claim 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ramadhyani (US 2012/0265452 A1) in view of Nash (US 2015/0342660 A1) further in view of Abboud (US 6,468,268 B1).
Regarding claim 8, Ramadhyani/Nash discloses the device as substantially claimed in claim 7, however fails to disclose/ is silent on the actuator comprising a solenoid. 
Abboud teaches an analogous cryogenic catheter system. Abboud further teaches the valve upstream of the probe to be a solenoid valve.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Ramadhyani/Nash to incorporate the teachings of Abboud, as the device of Ramadhyani/Nash teaches a servo-controlled valve, which is functionally equivalent based on its electromagnetic signal for actuation, and its open/close functionality for the purpose of providing fluid passage.
Regarding claim 16, Ramadhyani/Nash teaches the device as substantially claimed in claim 15, however fails to disclose/is silent on the control system being arranged to cause each pressure control valve to be actuated to an open state for the duration of the freeze operation. Abboud teaches the valve (Fig. 3; solenoid valve 170) as being open during the freezing procedure.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the teachings of Ramadhyani/Nash to incorporate the teaching of Abboud. The device of Ramadhyani/Nash teaches the valve remaining in open and closed positions for specified amounts of time for the purpose of freezing/thawing the tissue surrounding the probe (Ramadhyani- Para. [0047]), however does not specify the freezing operation containing the valve in an open state for the duration of the freeze operation, however Abboud does teach this. It have been obvious to incorporate this aspect as it allows the device to fully utilize the coolant during a freezing procedure. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ramadhyani (US 2012/0265452 A1) in view of Nash (US 2015/0342660 A1) further in view of O’Connor (US 2018/0028250 A1) further in view of Abboud (US 6,468,268 B1). 
Regarding claim 19, Ramadhyani/Nash in view of O’Connor teaches the device as substantially claimed in claim 18, however fails to disclose/is silent on the minimum pressure set-point being at least about 200 psi (about 15 bar).  Abboud teaches the minimum pressure as being at least about 200 psi (about 15 bar). (Col. 6 Lines 16-29 discusses a valve varying the coolant pressure from 250 psig to about 500 psig)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Ramadhyani/Nash in view of O’Connor to incorporate the teachings of Abboud as safe working parameters for similar systems.


Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: It is well established that cryosurgical systems with cryoprobes utilizing the Joule-Thompson effect need to maintain pressures within a specific range of values for efficacy and safety purposes. Utilizing a pressure transducer downstream of a valve, which sends signals to a controller for actuation of said valve based on pressure are also well known. It is also well known in the art, a variety of signal responses, and safety parameters, (i.e. emergency shut off of valve) in the situation where the measured pressure should fall outside of said specific range. The claim 2 recites a control system being configured to determine if the pressure increases to a first pressure exceeding the maximum set-point pressure after the pressure control valve is actuated to a closed state, and to adjust the minimum pressure set-point by an offset equal to a difference between the first pressure and the maximum pressure set-point. The claim 3 recites the control system being configured to send a third signal to actuate the pressure control valve to an open state if the control system determines, after the pressure control valve is actuated to a closed state, that the pressure is at or less than the adjusted value of the minimum pressure set-point.  The closest prior art references disclose maintaining pressure values within a desired range of a nominal values and also changing thresholds, not based upon values of time or temperature but rather on preset pressure values. The closest prior art for this is (1) is Ramadhyani (US 2014/0046312 A1) which is analogous art and discusses a nominal pressure of a similar device and the desire to maintain that .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259.  The examiner can normally be reached on Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.R.L./Examiner, Art Unit 3794                                                                                                                                                                                                        
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794